Citation Nr: 1120353	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for hypertension, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to September 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which in pertinent part, granted service connection and a noncompensable rating for hypertension, effective May 8, 2009. 

The Veteran testified before the undersigned at an October 2010 Video Conference hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran has a history of diastolic blood pressure readings predominantly 100 or more and need for continuous medication.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

In this case, the Veteran stated during his October 2010 hearing that his hypertension warranted a 10 percent rating, and that a grant of that rating would satisfy his appeal.  The Board is granting the precise relief requested by the Veteran.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Rating Schedule provides that a 10 percent evaluation is warranted if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 (2010).

A recent amendment to Diagnostic Code 7101, Note (3), directs that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  As service connection has not been granted for heart disease, and the most recent examination includes a finding that the Veteran does not have hypertensive heart disease; the amendment to the regulations has no impact in this case.  See 38 C.F.R. § 4.104, DC 7101 (2010).

Service treatment records show that the Veteran had several elevated blood pressure readings during active duty.  He attended Hypertension Management Education following a diagnosis of hypertension and it was recommended that he diet and lose weight.  The Veteran continued to have elevated blood pressure readings for the remainder of his tour of duty, and he reported blood pressure problems at the time of his separation physical in 2003.  His blood pressure at that time was recorded as 149/88.

VA outpatient treatment records show diagnosis and treatment of hypertension, fairly well-controlled with medication, with readings of 110-182/68-95 from March 2007 to September 2008.

On VA examination in June 2009, the Veteran reported that he was taking Atenol and Lisinopril daily for his hypertension, with no side effects.  He had blood pressure readings of 160/100 three times.  The examination report also notes that he had elevated readings of 140/165 and 70/100 in March 2000.  The examiner diagnosed hypertension with poor control but no functional limitations.

VA treatment records dated from August 2009 to July 2010 show systolic readings predominantly below 160 and diastolic reading predominantly below 100, but the Veteran was using medication for control of hypertension.

The June 2009 VA examination report can be seen as showing a history of diastolic readings predominantly 100.  The examination report and outpatient treatment records can be seen as showing the need for continuous medication use for control.  Hence the disability meets the criteria for a 10 percent rating.  38 U.S.C.A. § 5107(b).

The Veteran has met the criteria for a 10 percent rating for hypertension since the effective date of service connection.  Accordingly, a 10 percent rating is granted from the effective date of service connection.  This is a full grant of the benefit sought on appeal.


ORDER

An initial 10 percent rating for hypertension is granted, effective May 8, 2009.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


